         Case 4:19-cv-00566-LPR Document 21 Filed 09/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JIMI D. VANDUSEN                                                                 PLAINTIFF

v.                           Case No. 4:19-cv-00566-LPR-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                 DEFENDANT

                                        JUDGMENT

       Based on the Order entered today, it is CONSIDERED, ORDERED, and ADJUDGED the

Commissioner’s decision is REVERSED and REMANDED. This is a “sentence four” remand

within the meaning of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).


       IT IS SO ADJUDGED this 23rd day of September 2020.


                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
